                                                              Case 2:20-cv-01336-JAD-BNW Document 32
                                                                                                  30 Filed 01/07/21
                                                                                                           01/06/21 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph /702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          6   vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Aaron Ward

                                                          9                                UNITED STATE DISTRICT COURT

                                                         10                                          DISTRICT OF NEVADA

                                                         11
                                                              AARON WARD,                                    Case No.: 2:20-cv-01336-JAD-BNW
                                                         12
                                                                                        Plaintiff,
                                                         13                                                        Stipulation and Order
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              vs.                                                  STIPULATION     TO DISMISS
                                                                                                                   Dismissing
                                                                                                                       WITH Case
                                                                                                                               PREJUDICE
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   STATE OF NEVADA, DEPARTMENT OF
                                                              HEALTH AND HUMAN SERVICES,
                                                         16   DIVISION OF CHILD AND FAMILY
                                                              SERVICES, an agency of the State of Nevada;            ECF Nos. 25, 30
                                                         17   DOES INDIVIDUALS I-X; and ROES
                                                         18   STATE AGENCIES I-X,

                                                         19                              Defendants.

                                                         20
                                                                    IT IS HEREBY STIPULATED AND AGREED by and between the parties and
                                                         21

                                                         22   …

                                                         23   …

                                                         24   …
                                                         25
                                                              …
                                                         26
                                                              …
                                                         27

                                                         28

                                                                                                             1
                                                              Case 2:20-cv-01336-JAD-BNW Document 32
                                                                                                  30 Filed 01/07/21
                                                                                                           01/06/21 Page 2 of 2



                                                          1     respective counsel, that the above-entitled case be dismissed with prejudice, each party to bear
                                                          2     its own attorneys’ fees and costs.
                                                          3
                                                                Dated: January 6, 2021.
                                                          4

                                                          5
                                                               Respectfully submitted,                        Respectfully submitted,
                                                          6

                                                          7    /s/ Victoria L. Neal                           /s/ Judy A. Prutzman

                                                          8    JAMES P. KEMP, ESQ. (Bar No. 6375)             JUDY A. PRUTZMAN (Bar No. 6078)
                                                               VICTORIA L. NEAL, ESQ. (Bar No. 13382)         CAMERON P. VANDENBERG (Bar No. 4356)
                                                          9    KEMP & KEMP                                    GERALD L. TAN (Bar No. 13596)
                                                         10                                                   STATE OF NEVADA, OFFICE OF THE
                                                               Attorneys for Plaintiff                        ATTORNEY GENERAL
                                                         11    Aaron Ward
                                                                                                              Attorneys for Defendant State of Nevada
                                                         12                                                   Department of Health and Human Services,
                                                         13                                                   Division of Child and Family Service
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16
                                                                                                           ORDER
                                                         17
                                                                      Based on the parties' stipulation [ECF No. 30] and good cause appearing, IT IS HEREBY
                                                                                            IT IS SO ORDERED.
                                                         18   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                                              costs. The pending motion to dismiss [ECF No. 25] is DENIED as moot. The Clerk of Court is
                                                         19                                                       Dated: _____________________, 2020.
                                                              directed to CLOSE THIS CASE.
                                                         20
                                                                                                        _________________________________
                                                                                                                 ____________________________________
                                                         21                                             U.S. District Judge STATES
                                                                                                                 UNITED     Jennifer A. Dorsey
                                                                                                                                     MAGISTRATE JUDGE
                                                                                                        Dated: January  7, 2021 BRENDA WEKSLER
                                                                                                                 HONORABLE
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                              2
